Citation Nr: 0124474	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  98-14 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

2.  Entitlement to an increased rating for left knee 
disability, currently assigned a 20 percent rating for 
anterior-cruciate ligament laxity and a 10 percent rating for 
traumatic arthritis.

3.  Entitlement to an increased rating for right knee 
disability, currently assigned a 10 percent rating for 
ligament laxity and a 10 percent rating for degenerative 
arthritis.

4.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

5.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from June 1979 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A July 1999 RO rating decision denied 
entitlement to TDIU.  This claim was subject to a previous 
Board remand in January 2000.  A May 2001 RO rating decision 
granted service connection for tinnitus and assigned an 
initial 10 percent evaluation.  At that time, the RO also 
denied increased ratings for left and right knee 
disabilities.  In June 2001, the RO granted service 
connection for hearing loss and assigned an initial non-
compensable evaluation.

The Board has rephrased the tinnitus and hearing loss issues 
on the title page to reflect that these are initial rating 
claims.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(where an appeal stems from an initial rating, VA must frame 
and consider the issue as to whether separate or "staged" 
ratings may be assigned for any or all of the retroactive 
period from the effective date of the grant of service 
connection in addition to a prospective rating).  The claims 
for increased ratings for left and right knee disabilities as 
well as entitlement to TDIU are addressed in the remand 
following this decision.


FINDINGS OF FACT

1.  The veteran is in receipt of a 10 percent rating for 
recurrent tinnitus and there is no evidence of an unusual or 
exceptional disability picture.

2.  The veteran's hearing loss disability is manifested by a 
puretone threshold average of 32.5 decibels in the right ear 
with speech recognition of 96 percent, and a puretone 
threshold average of 33.75 decibels in the left ear with 
speech recognition of 96 percent; there is no evidence of an 
unusual or exceptional disability picture.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.87, Diagnostic Code 6260 (2001); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA has 
recently enacted regulations to implement the provisions of 
the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  
Some of these changes in law are potentially applicable to 
the claim on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA and 
its implementing regulations.  By virtue of a Statement of 
the Case (SOC), the veteran has been provided ample notice of 
the Reasons and Bases in denying his claims.  He has been 
advised to submit any lay, medical or other evidence which 
may support his claim either directly or by returning 
authorization forms provided by the RO.  In this case, the RO 
has obtained all relevant records identified by the veteran 
and provided him recent VA audiology examination. 

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claims.  In this respect, RO 
assistance pursuant to the implementing regulations to the 
VCAA has been fully satisfied as proper notice has been 
issued and the case has been fully developed.  A remand for 
RO consideration of these new regulations would only serve to 
impose additional burdens on VA with no benefit flowing to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540 
(1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, 
the Board finds that no prejudice accrues to the veteran in 
proceeding to the merits of his claims at this time.   See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO).

II.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
has considered all the evidence of record, but reports only 
the most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

A.  Tinnitus

The severity of a disease of the ear is ascertained by 
application of the criteria set forth in VA's Schedule for 
Rating Disabilities at 38 C.F.R. § 4.87.  The current 10 
percent rating under Diagnostic Code 6260 contemplates 
"tinnitus, recurrent."  This is the maximum schedular rating 
for tinnitus.  The veteran argues that he is entitled to 
separate evaluations for the sensory neural and/or cochlear 
nerve damage underlying his tinnitus disability.  Tinnitus is 
defined as a "ringing, buzzing noise in the ears."  Kelly v. 
Brown, 7 Vet. App. 471, 472 (1995), quoting DORLANDS' 
ILLUSTRATED MEDICAL DICTIONARY 1725 (27th ed. 1988).  It is a 
"subjective sensation" which may be caused by a number of 
conditions, including injuries, acute diseases and drug 
reactions, and the severity of disablement from tinnitus does 
not depend on its origin.  59 Fed. Reg. 17295, 17297 (Apr. 
12, 1994). 

Under VA regulations, an evaluation for tinnitus may be 
combined with ratings for hearing impairment, suppurative 
otitis media, and peripheral vestibular disorder.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260, NOTE (2001).  In this case, the 
veteran's bilateral sensorineural hearing impairment is 
subject to a separate evaluation which is addressed below.  
38 C.F.R. § 4.87, Diagnostic Code 6100 (2001).  VA 
regulations, however, preclude compensating a claimant twice 
(or more often) for the same symptomatology.  38 C.F.R. § 
4.14 (2001).  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  Here, the current schedular criteria provides a 10 
percent maximum rating for the disability of tinnitus 
regardless of origin.  Id.  See Cromley v. Brown, 7 Vet. App. 
376, 378 (1995) (a 10 percent rating for tinnitus under 
Diagnostic Code 6260 is the "highest level possible under the 
regulations.")  The claim for a higher schedular evaluation 
must be denied as lacking legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994)

In denying a higher evaluation for tinnitus, the RO expressly 
declined to refer this case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  This regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Board 
has also reviewed the record with these mandates in mind and 
finds no basis for further action on this question as there 
is no evidence that the tinnitus has resulted in an unusual 
or exceptional disability picture.

B.  Hearing loss

In June 2001, the RO granted service connection for bilateral 
hearing loss, and assigned an initial non-compensable 
evaluation effective to June 1, 2001.  Accordingly, this case 
is governed solely by the hearing loss criteria which became 
effective on June 10, 1999.  See 64 Fed. Reg. 25202-25210 
(May 11, 1999).  As noted in the Introduction, the Board must 
consider whether separate or "staged" ratings may be assigned 
for any or all of the retroactive period from the effective 
date of the grant of service connection in addition to a 
prospective rating.  Fenderson, 12 Vet. App. 119 (1999).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by puretone threshold averages 
within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85 (2001).  Puretone threshold averages are 
derived by dividing the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz by four.  Id.  The puretone 
threshold averages and the Maryland CNC test scores are given 
a numeric designation which are then used to determine the 
current level of disability based upon a pre-designated 
schedule.  See Tables VI and VII in 38 C.F.R. § 4.85 (2001).  
Under these criteria, the assignment of a disability rating 
is a "mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

The veteran's most recent audiometric examination, conducted 
in October 2000, showed mild sensorineural hearing loss in 
the right ear measured by puretone thresholds of 35, 30, 30 
and 35 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  There was also mild sensorineural hearing loss 
in the left ear measured by puretone thresholds of 35, 35, 35 
and 30 decibels at 1000, 2000, 3000 and 4000 hertz, 
respectively.  Speech recognition was 96 percent bilaterally.  
A previous audiogram taken by Lawrence S. Weiss, M.D., in 
June 1998 indicated an assessment of "borderline to mild 
sensory neural hearing loss throughout all frequencies with a 
symmetrical configuration."  There are no further relevant 
audiometric findings contemporaneous in time to the appeal 
period.

Based upon the above, the Board finds that the preponderance 
of the evidence preponderates against a compensable 
evaluation for bilateral hearing loss at any time during the 
appeal period.  The veteran's most recent audiology 
examination shows right ear hearing loss measured by a 
puretone threshold average of 32.5 decibels with speech 
recognition of 96.  This corresponds to a numeric designation 
of "I" under Table VI.  38 C.F.R. § 4.85 (2001).  He has left 
ear hearing loss measured by a puretone threshold average of 
33.75 with speech recognition of 96.  This also corresponds 
to a numeric designation of "I" under Table VI.  Id.  These 
combined numeric designations result in a rating of 0 percent 
under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII 
(2001).  In the absence of any puretone threshold above 55 
decibels or a puretone threshold of 70 decibels or more at 
2000 hertz, the provisions allowing special consideration to 
cases of exceptional patterns of hearing impairment are not 
for application.  See 38 C.F.R. § 4.86 (2001). 

In so concluding, the Board has considered the veteran's 
descriptions of his bilateral hearing loss disability, but 
notes that the most probative evidence concerning the level 
of severity consists of the audiometric testing results of 
record.  See Lendenmann, 3 Vet. App. at 349.  In his VA Form 
9 filing received in July 2001, he argued that he was 
entitled to a compensable rating pursuant to 38 C.F.R. 
§ 3.385.  The Board notes that this VA regulation merely 
provides a regulatory definition of hearing loss for the 
purpose of recognizing a current disability.  VA's 
recognition of a current disability, however, does not equate 
with a finding that every disability warrants a compensable 
rating.  See 38 C.F.R. § 4.31 (2001).  Rather, VA regulations 
determine that the veteran's current level of hearing, as 
measured by audiometric examination, is not of such severity 
as to result in any appreciable impairment of earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.85, Table VII (2001).  
There is no doubt to be resolved in his favor.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).  There is also no showing of 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

In August 2001, the veteran submitted to the Board evidence 
in support of his claims for increased ratings for left and 
right knee disabilities as well as entitlement to TDIU.  The 
RO has not had the opportunity to review this evidence, and 
the veteran did not waive RO consideration of this evidence 
in the first instance.  Therefore, the Board must remand 
these claims for RO review pursuant to 38 C.F.R. 
§ 20.1304(c).
In reviewing the claims file, the Board observes that the 
clinical findings of record do not clearly delineate the 
nature and severity of the veteran's service-connected 
disabilities involving his knees.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (Court) specifically pointed out 
that examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45 (1999).

In reviewing the report of VA examination done in September 
2000, it appears that the extent of functional disability due 
to pain is not adequately portrayed in accordance with the 
directives of the Court in DeLuca.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.45, 4.59.  In DeLuca the Court 
emphasized that a VA rating examination must be conducted so 
as to portray adequately not only the identifiable anatomical 
damage, but also the functional loss experienced by the 
veteran.  As noted above, the Court specifically pointed out 
that such examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca 
specifically requires that the medical examiner should be 
asked to determine whether there is any weakened movement, 
excess fatigability, or incoordination attributable to the 
service- connected cervical spine disability; and, if 
feasible, these determinations should be expressed in terms 
of the degree of additional range of motion loss or 
ankylosis.  Additionally, the medical examiner should be 
asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups.  
This determination should also, if feasible, be portrayed in 
terms of the degree of additional range of motion loss or 
ankylosis.  In the case at hand, it does not appear that any 
attempt was made to portray the weakness or pain in terms of 
additional loss of motion.  Although further delay is 
regrettable, additional VA orthopedic examination is 
warranted to ensure a fully informed decision regarding the 
veteran's claim.  The Court has held that the VA's statutory 
duty to assist the veteran includes the duty to conduct a 
thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

On remand, the RO should determine whether any additional 
notice or development is warranted under the VCAA and VA 
regulations which were recently adopted to implement the 
VCAA.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Accordingly, this case is REMANDED for the 
following action.

1.  The RO should contact the veteran and 
request him to submit the name(s), address(es) 
and approximate date(s) of treatment for all 
private and VA health care providers whose 
records may be both relevant and not currently 
associated with the claims folder.  
Thereafter, the RO should contact the named 
medical providers and request copies of all 
pertinent medical records.

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)) and recently adopted regulations 
implementing the VCAA are fully complied with 
and satisfied.

3.  The RO should schedule the veteran for a 
VA examination to accurately determine the 
nature and severity of his knee disabilities.  
All indicated tests and studies should be 
accomplished and the findings then reported in 
detail.  The examiner should fully describe 
any weakened movement, excess fatigability and 
incoordination present.  Determinations on 
whether the veteran exhibits pain with use of 
the affected joints should be noted and 
described.  If feasible, the determinations 
concerning pain, weakness and fatigability 
should be portrayed in terms of the degree of 
additional range of motion loss or ankylosis.  
If such a determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The claims file, including 
a copy of this REMAND, should be made 
available to the examiner.  The examination 
report should reflect that such a review was 
conducted. 

4.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with an 
SSOC.  An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 


